Citation Nr: 0915225	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  95-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected migraine headaches.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected sinusitis.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
January 1987, and from October 1990 to September 1992.  

The above matters initially came before the Board of Veterans 
Appeal (Board) on appeal from a June 1994 rating decision 
issued by the RO.  

The procedural history of these claims is complex.  In May 
2000, the Board denied service connection for a back disorder 
a sinus/rhinitis disorder and the claimed residuals of nasal 
surgery.  At that time, the Board also increased the rating, 
from 10 to 30 percent, assigned to the service-connected 
migraine headaches.  

In March 2001, the Secretary of VA filed a motion to remand 
the May 2000 decision because the Board had not had an 
opportunity to address the Veterans Claims Assistance Act of 
2000 (VCAA) that recently had been enacted.  The Veteran, in 
March 2001, opposed this motion.  

In April 2001 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the May 2000 decision for 
additional procedural development.  

In June 2002, the Board remanded the claims so that certain 
due process concerns could be addressed, as well as to obtain 
additional evidence.  

The Board, in November 2004, denied the claim of service 
connection for a back disorder.  Two other matters (service 
connection for a respiratory condition and an increased 
rating for the service-connected migraine headaches) were 
again remanded.  The Veteran appealed his service connection 
claim to the Court.  

The Court, on May 23, 2006, issued an Order, vacating and 
remanding the November 2004 decision, as to the claim of 
service connection for a back disorder, for readjudication 
because the Board had failed to comply with duty to notify 
standards of VCAA that were announced in a decision by the 
Federal Circuit promulgated in 2006 while the Board decision 
was awaiting Court review .  

At about the same time, in a May 2006 decision addressing 
other issues previously remanded in November 2004, the Board 
granted service connection for a respiratory disorder, 
claimed as the residual of sinus/nasal surgery, and denied 
the claim for a rating in excess of 30 percent for the 
service-connected migraine headaches.  

The RO effectuated the grant of service connection for 
sinusitis in an August 2006 rating decision, assigning a 
noncompensable rating, effective on September 4, 1992.  

In November 2006, the Veteran's attorney submitted a Notice 
of Disagreement (NOD) as to the noncompensable rating 
assigned to the service-connected sinusitis in August 2006 
rating decision.  Subsequently, in November 2006, the RO 
assigned an increased rating of 10 percent for the service-
connected sinusitis, effective on September 4, 1992.  

If a claim has been placed in appellate status by the filing 
of a NOD, as is the case here, the Board must remand the 
claim to the RO for preparation of Statement of the Case 
(SOC) as to that claim.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

The Veteran also entered an appeal as to the May 2006 
decision of the Board to the Court.  

On October 19, 2007, the Court granted an October 2007 Joint 
Motion for Remand, vacating the part of the May 2006 decision 
which denied a rating in excess of 30 percent for the 
service-connected migraine headaches and remanding the matter 
to the Board for action in compliance with the motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

As noted, the Court, in May 2006, vacated and remanded the 
November 2004 decision, as to the service connection for a 
back disorder, for readjudication.  

The Court found that VA had not complied with the duty to 
notify the Veteran, as set out in VCAA.  Specifically, the 
Court found that the Board erred by impermissibly relying on 
decisional and post-decisional documents to conclude that VA 
provided the Veteran with VCAA-compliant notice.  The Court 
cited to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

As such, the RO must review the record and ensure compliance, 
concerning the instant claim for entitlement to service 
connection for a back disability, with all notice and 
assistance requirements set forth in VCAA by issuing the 
Veteran an additional notification letter.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  This 
notice should also meet the requirements of the Court's 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

As noted, in October 2007, the Court granted an October 2007 
Joint Motion of the parties.  The Joint Motion moved the 
Court to vacate and remand the part of Board's May 2006 
decision that denied an increased rating for the service-
connected migraine headaches.  

The October 2007 Joint Motion observed that the Board, in its 
May 2006 decision denying a rating in excess of 30 percent 
for the service-connected migraine headaches, "based its 
denial" largely on findings reported at a March 2003 VA 
examination.  See page three of Joint Motion.  

The Joint Motion also found that the Board, in May 2006, did 
not discuss certain VA medical records dated in January and 
May 2006, which pertained to the migraine headaches.  

In this regard, a January 2006 VA neurology clinic note 
showed that the Veteran provided a history of headaches 
occurring two to three times a day for the past several 
years.  His headaches were positive for nausea, but without 
emesis.  He experienced both photophobia and sonophobia when 
these occurred.  

A May 2006 VA neurology follow-up note showed that the 
Veteran complained of having headaches occurring four times a 
week.  Neither report addressed the apparent inconsistency in 
the Veteran's statements about the nature and frequency of 
his headaches or discussed whether the service-connected 
migraine headaches had produced any observable employment or 
economic disruption.  

The Board does note parenthetically that, at an October 2006 
VA respiratory examination, the Veteran reported currently 
being employed and having worked for a some time as a 
fireman.  

As such, in order to comply with the October 2007 Joint 
Motion, the RO must afford the Veteran a VA examination to 
evaluate the current extent and severity of the service-
connected migraine headaches.  

Additionally, as this increased rating matter is being 
remanded, the RO should take the opportunity to ensure that 
all duties to notify and assist are fulfilled.  Specifically, 
the Veteran should be provided notice consistent with the 
recent decision (and pertinent included findings) issued by 
the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, the Veteran has filed a NOD with the originating 
agency's August 2006 rating decision, which granted service 
connection and assigned a noncompensable rating for 
sinusitis.  The RO action assigned a no percent rating 
effective on September 4, 1992 (and subsequently increased 
the rating to 10 percent in November 2006).  

As the Veteran has not been provided an SOC in response to 
the NOD, a remand is required for the issuance of an SOC on 
this issue.  Manlincon.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in VCAA 
by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008); and Dingess, Vasquez-
Flores.  The Veteran in this regard 
should be notify that he may submit 
additional evidence, including medical 
evidence, to support his already pending 
claims of service connection for a back 
disorder and for an increased rating for 
the service-connected migraine headaches.  

2.  Then, the Veteran should be afforded 
a current VA examination to determine the 
nature and severity of his service-
connected migraine headaches.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and reviewed by the examiner.  
Any testing deemed necessary should be 
performed.  

The examiner should elicit from the 
Veteran and record detailed clinical 
history.  The headaches should be fully 
described in terms that are responsive to 
the established rating criteria.  In 
particular, the examiner should obtain 
from the Veteran information regarding 
the frequency and duration of any 
prostrating attacks. In addition, the 
examiner should express an opinion as to 
whether the Veteran's service-connected 
headache disability has resulted in 
severe economic inadaptability over time.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.  

3.  The RO must review the claims folders 
and ensure that the foregoing development 
actions, as well as any other development 
that may be in order, have been conducted 
and completed in full.  The RO should 
review any requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If any supplied examination 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Then, the RO should issue a SOC to 
the Veteran and his attorney addressing 
the issue of an initial rating in excess 
of 10 percent for the service-connected 
sinusitis.  The parties must be informed 
of the requirements to perfect an appeal 
with respect to this issue.  If, and only 
if, the Veteran perfects a timely appeal 
with respect to this matter, the RO 
should ensure that all indicated 
development and procedural action has 
been accomplished.  

6.  Following completion of all indicated 
development, the RO also should review 
and readjudicate the claim of service 
connection for a back disorder and the 
claim for a rating in excess of 30 
percent for the service-connected 
migraine headaches.  If any benefit 
sought on appeal in this regard is not 
granted, the RO shall issue a 
Supplemental SOC (SSOC) and afford the 
Veteran and his attorney with an 
opportunity to respond thereto.  

Thereafter, if indicated, these matters should be returned to 
the Board for the purpose of appellate disposition.  The 
Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



